COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DAVID PAUL HEALY,                               §               No. 08-17-00027-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                352nd District Court

  SIMONE BARRON,                                  §             of Tarrant County, Texas

                         Appellee.                §              (TC# 352-286480-16)

                                              §
                                            ORDER

        The Court reinstated this case on September 23, 2021. Appellee’s counsel motion to

withdraw was granted on February 2, 2021. Appellee’s brief was due on October 23, 2021. On

November 29, 2021, the Court received a letter purportedly from Appellee’s brother stating

Appellee had passed away in September 2021. He asked the Court for additional time to probate

her will.

        It is ORDERED if a legal representative has been appointed for the Estate of Simone

Barron, the appropriate documents identifying that individual(s) be provided to the Court within

10 days. If not, the Court will submit this case forthwith without Appellee’s brief.

        IT IS SO ORDERED this 27th day of January, 2022.
                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.